Citation Nr: 1236722	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  08-01 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from June 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for a right knee injury. 

In November 2011 and June 2012, the Board remanded this matter to the RO, via the Appeals Management Center (AMC), for further development.  As will be explained below, the Board is not satisfied that there has been substantial compliance with the most recent remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).  Although further delay is regrettable, the appeal must again be remanded. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right knee disability.  He contends he first injured his right knee in an incident in March or April 1963, while assigned to the flight kitchen at the Norfolk Naval Operations Base, when a hose with scalding hot water slipped through his hands and the water came into contact with his abdominal area, causing him to fall on his right knee.  He asserts the second incident occurred on November 14, 1964, when an overhead light fixture reportedly exploded above him -- again causing him to fall on his right knee.  He contends that as a result of these injuries, he has had right knee problems and symptoms since service.  Actual documentation from the Veteran's service treatment history reveals a clinical entry from November 17, 1964 indicating a knee injury three days previously (right, or left knee, unspecified) and that treatment with a whirlpool was recommended.  There is no corresponding clinical record pertaining to the earlier claimed 1963 right knee injury. 

When the claim was last remanded in June 2012, the record contained a January 2012 VA examination opinion which the Board found deficient.  In this regard, in concluding that the Veteran's right knee disability is less likely than not related to service, the January 2012 VA examiner did not address the remand directives such as discussing the Veteran's competent lay report of having had right knee problems since service; providing commentary as to conflicting 2007 and 2012 x-ray reports; and addressing the additional evidence which was submitted (with a waiver) after the issuance of the April 2012 SSOC.  In light of these deficiencies, the Board, in June 2012, remanded the claim for an addendum medical opinion.  

In July 2012, the same VA examiner offered this addendum, "xrays are normal, opinion unchanged, c-file reviewed."  The examiner clearly did not answer the questions posed in the June 2012 remand directives.  The examiner did not comply with the remand instructions, as required to do so.  See Stegall, supra.  Additionally, the Veteran's representative, in October 2012 written argument, stated that the examiner did not address the Veteran's documented in-service right knee injury.

Because questions still remain unanswered as to the etiology of the Veteran's right knee disability, another addendum would generally be in order since the Veteran has already undergone a VA examination in conjunction with this claim; however, the Veteran, in his October 2012 statement, suggests that the 2012 VA examination report shows inaccurate right knee findings, and feels that the same examiner would offer a biased opinion if given the opportunity to provide an additional addendum.   In light of the Veteran's contentions coupled with the fact that the examiner has now failed twice to comply with the remand directives, the Board finds that an additional VA examination should be afforded to the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After obtaining any outstanding pertinent evidence, schedule the Veteran for appropriate VA examination to determine the nature and etiology of his right knee disability.  If at all possible, schedule the examination with a VA physician that has not already examined the Veteran.  All studies deemed appropriate should be performed, and all findings should be set forth in detail. The claims file should be made available to the examiner.

After a review of the claims file and examination of the Veteran, the examiner is asked to respond to the following:

a.  Specify the nature of any current right knee disability, to include whether the Veteran has right knee arthritis.  This should specifically include a discussion of the conflicting x-ray reports of November 2007 and 2012, as well as the excerpt from the Arthritis Foundation submitted by the Veteran. 

b.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right knee disability began during service or was a result of his service , or whether such onset or causation is unlikely (i.e., less than a 50-50 probability).  

In doing so, the examiner is asked to specifically consider and reconcile any proffered opinion with the Veteran's reported 1963 right knee injury; the November 1964 service treatment note showing right knee injury; private treatment records beginning in 1991; the January 2012 VA examination report and July 2012 addendum; Dr. Patel's February 2012 opinion; L.M.'s lay statement dated in February 2010 ; and the Veteran's competent report of having had continuing right knee symptoms during and after service. 
Explain the rationale for any opinions given.  If any opinion requested above cannot be rendered on a medical or scientific basis, without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly so specify, along with an explanation as to why that is so. 

2.  Once the above-requested development has been completed, the claim must be readjudicated.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with an SSOC that addresses all relevant actions taken on the claim for benefits. The Veteran and his representative should also be given an opportunity to respond to the SSOC. 

The case must then be returned to the Board for further consideration, if otherwise in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



